 

16:34 Qa. i
Case 4:19-cr-00450 Document 93-8 Filed on 09/19/19 in TXSD Page 1 ne ay CO Y
Attorney Josep... {© Q:

7133920434

rom? Or because the D as

 

were all the accounts froze?

The court will have to determine
whether there is a valid settle-
ment agreement, and if so, how
the funds should be distributed.
You will have an opportunity to
present all of your arguments to
the court. The $50k UIM is based
in part on the liability settlement
amount.

It's a bit complicated. YOU
SHOULD RETAIN OTHER

COUNSEL. at

You never understand what |
mean when it's the truth, like you
telling me you didn't receive my

rescinding letter and that | can't
rescind anything was | agree on
11-31 @eelaaitaliate

 

© | always try my best. | want to

understand you. 11:32

 

+ Enter message ede

LU O <
